Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species:
SEQ ID NO: 19; phage T4 GP32 protein; SEQ ID NO: 120; T4 UvsX; SEQ ID NO: 54; UvsY; SEQ ID NO: 61; T4 pol, and 4 consecutive glutamine residues
in the reply filed on August 10, 2022 is acknowledged.

Upon search and reconsideration, the species elections are withdrawn because no prior art was found in which recombinase polymerase amplification has been performed using an RPA component fused to a polypeptide having at least one intrinsically disordered region.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the PCT. It is noted, however, that applicant has not filed a certified copy of the UK 1716379.9 application as required by 37 CFR 1.55.

Claim 1-30 are currently pending and are under examination.
Benefit of priority is to November 11, 2019.



The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
There are 4 occurrences of “http” in the specification: See pages 55, 57, 178, and 195.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claims 10, 14, 15, 17, 18, 20, and 21 are objected to because of the following informalities:  Sequence identification numbers are presented as “SEQ ID NO:X”, or “SEQ ID NOs:X, Y, and Z” in accordance to 37 CFR 1.821d.  The sequence identification numbers must not comprise periods, in accordance to MPEP 608.01(m). 	Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the algorithm MetaDisorder is not provided. It appears that this limitation set forth in Claim 2 may not be necessary to describe the invention, given that the term “intrinsically disordered region” with regard to proteins is a well-known and understood term.
Claim 5 can be read two ways. The first way is that there are more than one RPA components fused to a polypeptide having an IDR, or that the there are two or more of the same components such as two or more recombinase agents that are fused to polypeptides having an IDR.
Claim 11 broadens the limitations of Claim 10., Claim 10 is drawn to specific amino acid sequences, while Claim 11 is drawn to variants of the specific amino acid sequences.
Claims 14 and 15 are drawn toGp32 having SEQ ID NO: 120 wherein SEQ ID NO: 120 is described as T4-Gp32-HRP1; wherein HRP1 is an IDR having SEQ ID NO: 9 (see page 71). Claims 1/3/12 from which Claims 14 and 15 depend, state that the at least one RPA component is fused to a polypeptide having an IDS, Claim 3  and 12 is drawn to the RPA component without the IDR fusion, yet Claims 14 and 15 present the Gp32 protein having been fused to the IDR. Or, it can be taken that this T4-Gp32-HRP1 is to be further fused to another IDR. Please clarify.  Further, if Claims 14 and 15 are amended to refer again to SEQ ID NOs: 65-88, then the same issues prevail because these sequences include the IDR, similar to those discussed for Claims 17 and 18 below.
Claims 17 and 18 are drawn to 
SEQ ID NO: 44; UvsX(7His)
SEQ ID NO: 45; UvsX-fib1
SEQ ID NO: 46; UvsX-fib2
SEQ ID NO: 47; UvsX-fib3
SEQ ID NO: 48; UvsX-fib4
SEQ ID NO: 49; UvsX- HNRNPA1
SEQ ID NO: 50; UvsX-DDX
SEQ ID NO: 51; UvsX- addPolCTD
SEQ ID NO: 52; UvsX- fusPolII
SEQ ID NO: 53; UvsX- PCF11
SEQ ID NO: 54; UvsX-Sup
SEQ ID NO: 55; UvsX-DoubleX
SEQ ID NO: 56; UvsX-superpostive
SEQ ID NO: 57; UvsX-supernegative
SEQ ID NO: 58; UvsX-His2
SEQ ID NO: 59; UvsX-PCF-HIS2
Claims 1/3 from which Claims 17 and 18 depend, state that the at least one RPA component is fused to a polypeptide having an IDS, Claim 3 is drawn to the RPA component without the IDR fusion, yet Claims 17 and 18 present the recombinant agent UvsX protein having been fused to the IDR. Or, it can be taken that this UvsX-fib1, for example, is to be further fused to another IDR. Please clarify.
The sequences found in Claims 20 and 21 have the same issues as those in Claims 14-16 as discussed above.
All claims are rejected because the dependent claims having sequences describe the RPA component fused to a polypeptide having an IDR, and not the RPA that will be fused to the polypeptide having the IDR. Thus, the limitations of Claims 1 and 3, for example, become unclear when the claims that depend from them as recited above include the RPA component fused to an IDR.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-31 of copending Application No: 17/528,967 (published as US 20220112547).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-13 and 16-30 are the same between the applications.
Claims 14 and 15 have been amended to recite SEQ ID NO: 120, but were originally drawn to SEQ ID NOs: 65-88 as presented in ‘967. Once the 112/2 rejections are clarified as set forth above, the Gp32 proteins may revert back to SEQ ID NOs: 65-88 (which will continue to have 112/2 issues as noted in the rejection).
Claim 31 has been canceled from the instant application.
As noted, the claims are directed to the same invention though they have not in fact been patented.

Art of Record:
Recombinase Polymerase Amplification reactions are an alternative to PCR and are well known in the art. Intrinsically Disordered Regions of proteins is also an art-recognized term and are understood and well-known in the art.
	Piepenburg et al. (USP 8,071,308(IDS); 8,637,253; 10,093,908; 11,339,382) includes inventor Armes teach RPA comprising contacting UvsX, UvxY, and Gp32 proteins with a first and a second strand nucleic acid primers – see all of ‘308, for example, and the claims therein. It is noted that the RPA components in Peipenburg et al. may comprise 6XHis tags, which are taught in the instant specification to be tags in addition to the IDS-polypeptides (page 128) and which is distinct from IDR His6 (page 76; SEQ ID NO: 28), for example:
 Gly Gly Gly Gly Asp His Gly Gly Gly Gly Gly His Gly His Ala Gly 

His His His His His His His His His His His 


Tan et al. (IDS; PCT-237 for parent PCT ‘866) teach SSB which is a single stranded DNA binding protein or stabilizing protein have an intrinsically disordered linker (IDL) in its C-terminus – see Figure 1. Tan et al. do not teach or suggest to fuse SSB to another polypeptide having and IDR.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656